DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (US 4,934,493).
In Re claim 1, Bauer et al. disclose an adjustment piston-cylinder device comprising: a housing (1); a two mounting elements (2, 5); an energy storage unit (see spring 38; and air pocket 7); and a friction damping unit (10, 35).
In Re claim 2, see fixed friction damping unit (10, 35).

In Re claims 5-7, see friction member (18, 18’, 18’’, 18’’’, 43). 
In Re claim 8, see air pocket (7) in figs. 1-6, which exists once the piston slide (3) is depressed beyond the slots (19).
In Re claim 9, see single piece housing (1).
In Re claim 10, Bauer et al. disclose forming the housing of plastic (col. 3, lines 29-31).
In Re claim 11, the assembly of Bauer et al. has the same functional layout as applicant’s invention.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freitag et al. (US 4,166,612).
 In Re claim 1, Freitag et al. disclose a gas spring piston-cylinder device comprising: a housing (1); a two mounting elements (see top and bottom mounts); an energy storage unit (see gas spring 4 and 5); and a friction damping unit (7, 7’).
In Re claim 2, see fixed friction damping unit (7, 7’).
In Re claims 3 and 4, see gas spring chambers (4, 5).
In Re claims 5-7, see friction member (7, 7’), and annular rib (33).
In Re claim 8, see gas spring chambers (4, 5).
In Re claim 9, see single piece housing (1).
In Re claim 11, the assembly of Freitag et al. is axially and serially disposed within the housing.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 4,934,493) as applied to claim 1 above, and further in view of Freitag et al. (US 4,166,612).
In Re claim 12, Bauer et al. disclose the claimed piston-cylinder invention, except failing to discuss the practical application of the device.
Freitag et al. teach a similar piston-cylinder device, and employing the piston-cylinder device in a motor car or like vehicle between the vehicle and a cover, such as a hood, trunk lid, or door.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the piston-.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Freitag et al. (US 4,166,612) as applied to claim 1 above, and further in view of Bauer et al. (US 4,934,493).
In Re claim 10, Freitag et al. disclose the claimed piston-cylinder invention, except failing to specifically disclose the material that the housing is made of, including a plastic material.
Bauer et al. disclose a similar piston-cylinder device, and forming the housing of a plastic material (col. 3, lines 29-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the housing of the piston-cylinder device of plastic, as taught by Bauer et al., as it was a well-know, widely available, and industry-proven strong material suitable for use as in piston-cylinder housing device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657